DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al., (US 2015/0328092) in view of Coppage (US 2,792,856).
nonionic rheology modifier selected from at least one of polysorbate surfactant and an alkylene glycol ester of a C6-C12 fatty acid, or a mixture thereof” (Abstract).
The compositions are taught to “have rheological properties which make them easy to pump during manufacture and packaging” (p. 1, para. [0002]).  Accordingly, “It is preferred that the vehicle ingredients in particular provide a dentifrice with a viscosity of about 10,000 CPS to about 700,000 CPS, preferably 30,000 CPS to about 300,000 CPS” (p. 3, para. [0057]).  Since the claimed viscosity range overlaps the viscosity range of the prior art, a prima facie case of obviousness exists (MPEP 2144.05).
The reference teaches a specific embodiment of a dentifrice (toothpaste; gel) comprising 32.36% Glycerin (>25% liquid polyol), 15% calcium pyrophosphate (abrasive), 2% Polysorbate 20 (polyoxyethylene (20) sorbitan monolaurate; nonionic surfactant having an HLB of 16 or less) (p. 5, Table 2, Example 2).  This embodiment “has good rheology and can readily be pumped during manufacture” (p. 6, para. [0090]).
Since the embodiment comprises a nonionic surfactant having an HLB of 16 or less, it possess the property of forming a hydrophobic array, as per claim 4 (see instant specification at p. 19, lines 17-21).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as exhibit a compression strength of 5g or less, as per claim 7; exhibit a discharge pressure of 3kg or less, as per claim 9.


Coppage et al. teaches “a Pump-Type Toothpaste Dispenser”, which is “a manually controllable material dispenser which is primarily designed and adapted to handle pastes and creams and which has to do with a simple and practical mechanical dispenser and which is thought to be novel in that it embodies and conveniently utilizes a pump which dispenses a measured amount of toothpaste at each operation” (col. 1, lines 1-21).  
The container is a “dip pump”, as per claim 6, insofar as it is a “pump which dispenses” (see Instant Specification a p. 3 lines 13-15).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to contain the composition of Fei et al. in the pump-type container of Coppage et al. for the advantage  of dispensing measured amounts of toothpaste at each operation, as taught by Coppage et al.





Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,842,722. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a pump-type toothpaste compositions comprising a nonionic surfactant having an HLB value of 16 or less and an abrasive (40% or less), having a viscosity from 5,000 cp to 40,000 cp.

2) Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 6 of copending Application No. 16,617,312 in view of Fei et al., (US 2015/0328092). Both applications claim a pump-type toothpaste composition comprising a nonionic surfactant having an HLB value of 16 or less (HLB 14-23 overlapping range) and an abrasive (40% or less).  The ‘312 application does not claim a viscosity from 5,000 cp to 40,000 cp. However, it would have been obvious for the composition to have a viscosity within that range in view of 
 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb